Citation Nr: 0215550	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-11 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar and cervical spine.

2.  Entitlement to service connection for numbness of the 
hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
November 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for residuals of a back injury, to include 
degenerative changes of the lumbar and cervical spine, and 
for numbness of the hands.


REMAND

The veteran indicated on Department of Veterans Affairs (VA) 
Form 9 submitted in June 1999 that he wanted a hearing before 
a Member of the Board at the RO.  The veteran testified at a 
hearing before a decision review officer at the RO in 
February 2001.  The requested hearing before a Board Member 
was scheduled for October 2002.  On the day of the hearing, 
the veteran contacted the RO and reported that due to a 
personal emergency, he would not be able to attend the 
hearing and requested that it be rescheduled.  Instead, the 
RO forwarded the case to the Board.  Since the veteran 
continues to indicate that he wants to testify before a Board 
Member, he must be granted that opportunity.


1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)) are fully complied 
with and satisfied.  

2.  The veteran should be scheduled for a 
hearing at the RO before a Member of the 
Board sitting at the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




